File No.811-03578 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-12 AQUILAFUNDS TRUST formerly AquilaThree Peaks High Income Fund (Exact Name of Registrant as Specified in Charter) 380 Madison Avenue, Suite 2300 New York, New York 10017 (Address of Principal Executive Offices) (212) 697-6666 (Registrant’s Telephone Number) Payment of Filing Fee (Check the appropriate box): [X] No fee required Important Notice for Shareholders September 2013 AQUILA THREE PEAKS HIGH INCOME FUND ADJOURNED MEETING NOTICE SPECIAL MEETING OF SHAREHOLDERS HAS BEEN ADJOURNED TO OCTOBER 1, 2013 PLEASE VOTE NOW We previously sent you proxy information relating to a Special Meeting of Shareholders of the Aquila Three Peaks High Income Fund. The Meeting has been adjourned for certain proposals until10:00 A.M., Eastern Time, on October 1, 2013.Your vote for this important meeting has not yet been received. VOTING NOW HELPS LOWER OVERALL PROXY COSTS AND ELIMINATES PHONE CALLS We encourage you to utilize one of the following options today to record your vote: 1. By Phone: Please call the proxy soliciting agent at 1-866-963-6125. Representatives are available to take your vote Monday through Friday between 9:00 a.m. and 11:00 p.m. and on Saturday from 12:00 p.m. to 6:00 p.m., EDT. 2. By Internet: Follow the instructions on your voting instruction form. 3. By Touchtone Phone: Follow the instructions on your voting instruction form. 4. By Mail:If you prefer to vote by mail, please complete your voting instruction form and return it in the enclosed postage-paid envelope. Remember, your vote counts.Please vote today. For the reasons set forth in the proxy material previously delivered to you, the Board of Trustees recommends a vote FOR all proposals. Your vote can help ensure that the proposals recommended by the Board of Trustees can be implemented. Thank you for your prompt attention to this matter. tphinoboadj
